In an action to recover damages for personal injuries, the defendant Fort Cica Roofing & General Contracting, Inc., appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated March 9, 2004, which granted the plaintiffs motion for summary judgment on the issue of liability on his causes of action to recover damages based on violations of Labor Law § 240 (1) and § 241 (6) insofar as asserted against it, and denied its cross motion pursuant to CPLR 3108 for a commission to take the deposition of a nonparty witness.
Ordered that the order is affirmed, without costs or disbursements.
The plaintiff demonstrated his prima facie entitlement to judgment as a matter of law on the issue of liability on his causes of action to recover damages based on violations of Labor *546Law § 240 (1) and § 241 (6) insofar as asserted against the appellant, Fort Cica Roofing & General Contracting, Inc. (see Cun-En Lin v Holy Family Monuments, 18 AD3d 800 [2005]). In opposition, the appellant failed to demonstrate that facts essential to justify opposition to the motion existed but could not be stated without obtaining the deposition of an out-of-state witness (see CPLR 3212 [f]; Baron v Incorporated Vil. of Freeport, 143 AD2d 792 [1988]).
The appellant’s remaining contentions are without merit. S. Miller, J.P., Ritter, Rivera and Skelos, JJ., concur.